Title: To George Washington from Alexander White, 20 January 1798
From: White, Alexander
To: Washington, George



Dear Sir
Washington 20th January 1798

After writing you on the 8th instant I concluded to remain till we should know the sentiments of the Presidt on the subject mentioned

in that letter—had he written in course of Post, we should have had his answer on Wednesday Week, but we have not yet heard from him—The Mail which ought to have come in yesterday did not arrive till this Evening I think it in vain to wait longer, and shall set out for Virginia tomorrow morning—Should my attendance be required in Philada my Colleagues will give me notice, and I will go from hence I am with Sentiments of the highest Respect Sir Your most Ob. Sert

Alexr White

